         Case 9:20-po-05077-KLD Document 3 Filed 01/13/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



 UNITED STATES OF AMERICA,                9:20-PO-05077-KLD
                                          9:20-PO-05096-KLD
                    Plaintiff,            Ticket Number: 6457431 and 6457432
                                          Location Code: M26
 vs.                                      Disposition Code: PE

 EDWARD A. GUILLEN,                       JUDGMENT IN A CRIMINAL CASE

                    Defendant.



       The Defendant, Edward A. Guillen, was present in court and entered a plea
of guilty to the charges of: VEHICLE OPERATION IN CLOSED AREA OFF
ROAD and CAUSE SIGNIFICANT OR UNDUE DAMAGE DISTURBANCE.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $40.00 plus $40.00
Special Assessment for VEHICLE OPERATION IN CLOSED AREA OFF ROAD
and $100.00 plus $40.00 Special Assessment for CAUSE SIGNIFICANT OR
UNDUE DAMAGE DISTURBANCE for a total of $220.00. Defendant must pay
by check or money order payable to AU.S. COURTS C CVB@ and mailed to
CENTRAL VIOLATIONS BUREAU, P.O. Box 780549 San Antonio, TX 78278.
Defendant may also pay online at www.cvb.uscourts.gov . The fine shall be paid
as follows: $25.00 per month beginning February 15, 2021.
         Case 9:20-po-05077-KLD Document 3 Filed 01/13/21 Page 2 of 2



      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Kathleen L. Desoto. If you appeal, you will be required to
pay a $38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the
time of filing your appeal. You also will be required to furnish the District Court
Judge a copy of the record, which consists of the “original papers and exhibits in
the case together with any transcript, tape or other recording of the proceedings
and a certified copy of the docket entries which shall be transmitted promptly to
the clerk of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: December 3, 2020.

   1/13/2021
____________________                                 ______________________
                                                     __________________________
Date Signed                                          KATHLEEN
                                                     KAATHLEEN L.    DESOTO
                                                                   L D ESOT TO
                                                     United States Magistrate Judge
